






 
Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated June 29, 2012, is
made between RADISYS CORPORATION (the “Company”) and ________________ (the
“Initial Holder”).
This Agreement is made pursuant to the Subscription Agreement dated June 20,
2012 (the “Subscription Agreement”), between the Company and the Initial Holder,
which provides for, among other things, the exchange of $___________ principal
amount of the Company's 2.75% Convertible Senior Notes due 2013 (the “Original
Notes”) for $___________ principal amount of the Company's 4.50% Convertible
Senior Notes due 2015 (the “Notes”). In order to induce the Initial Holder to
enter into the Subscription Agreement, the Company has agreed to provide to the
Initial Holder the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
Subscription Agreement.
In consideration of the foregoing, the parties hereto agree as follows:
1.Definitions.
As used in this Agreement, the following capitalized defined terms shall have
the following meanings:
“Advice” shall have the meaning set forth in the last paragraph of Section 3
hereof.
“Agreement” shall mean have the meaning set forth in the preamble hereof.
“Business Day” shall mean a day other than (i) a Saturday or a Sunday, (ii) a
day on which banks in New York, New York are authorized or obligated by law or
executive order to remain closed or (iii) a day on which the Trustee's principal
corporate trust office is closed for business.
“Common Stock” shall mean, shares of common stock of the Company, par value
$0.01 per share.
“Company” shall have the meaning set forth in the preamble to this Agreement.
“Effectiveness Period” shall have the meaning set forth in Section 2(a) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“FINRA” shall mean Financial Industry Regulatory Authority, Inc.
“Holders” shall mean the Initial Holder, for so long as it owns beneficial
interests in any Registrable Securities, and each of its successors, assigns and
direct and indirect transferees who become registered owners of Registrable
Securities under the Indenture.
“Indemnified Party” shall have the meaning set forth in Section 4(a) hereof.
“Indenture” shall mean the Indenture relating to the Original Notes and the
Notes dated as of February 12, 2008 between the Company, as issuer, and the
Trustee, as the same may be amended and supplemented




--------------------------------------------------------------------------------




from time to time in accordance with the terms thereof.
“Initial Holders” shall have the meaning set forth in the preamble hereto.
“Inspectors” shall have the meaning set forth in Section 3(n) hereof.
“Issue Date” shall mean the date of original issuance of the Notes.
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of applicable outstanding Notes.
“Notes” shall have the meaning set forth in the preamble of this Agreement.
“Original Notes” shall have the meaning set forth in the preamble of this
Agreement.
“Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, limited liability company, or a government or
agency or political subdivision thereof.
“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.
“Records” shall have the meaning set forth in Section 3(n) hereof.
“Registrable Securities” shall mean the Notes and the Common Stock of the
Company issued upon conversion of the Notes; provided, however, that the Notes
and/or the Common Stock issued upon conversion of the Notes (as applicable)
shall cease to be Registrable Securities when (i) a Shelf Registration Statement
shall have been declared effective under the Securities Act and the Notes or the
Common Stock issued upon conversion of the Notes (as applicable) shall have been
disposed of pursuant to such Shelf Registration Statement, (ii) the Notes or the
Common Stock issued upon conversion of the Notes (as applicable) shall have been
sold to the public pursuant to Rule 144 (or any similar provision then in force,
but not Rule 144A) under the Securities Act, (iii) the Notes shall have ceased
to be outstanding or (iv) two years have elapsed since the date of original
issuances of the Notes.
“Registration Expenses” shall mean any and all expenses incident to the
performance of or the compliance by the Company with this Agreement, including,
without limitation: (i) all SEC or FINRA registration and filing fees; (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for
Holder in connection with blue sky qualification of any of the Registrable
Securities) and compliance with the rules of FINRA, (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Shelf Registration Statement, any Prospectus and any amendments
or supplements thereto, and in preparing or assisting in preparing, printing and
distributing any Shelf Registration Statement, any Prospectus and any amendments
or supplements thereto, and in preparing or assisting in preparing, printing and
distributing any underwriting agreements, securities sales agreements and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) the reasonable fees and disbursements of
counsel for the Company, of one counsel for the Holders collectively hereunder
in connection with the Shelf Registration, and of the independent certified
public accountants of the Company, including the expenses of any “cold comfort”
letters required by or incident to such performance and




--------------------------------------------------------------------------------




compliance, (vi) the fees and expenses of the Trustee, and any paying agent,
exchange agent or custodian, (vii) all fees and expenses incurred in connection
with the listing, if any, of any of the Registrable Securities or the Notes on
any securities exchange or exchanges and (viii) the reasonable fees and expenses
of any special experts retained by the Company in connection with any Shelf
Registration Statement.
“Representative” shall have the meaning set forth in the preamble of this
Agreement.
“SEC” shall mean the Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Shelf Registration” shall mean a registration effected pursuant to Section 2(a)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(a) hereof which covers all
of the Registrable Securities (except Registrable Securities that the Holders
thereof have elected not to include in such registration statement), on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
“Subscription Agreement” shall have the meaning set forth in the preamble to
this Agreement.
“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time.
“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A. (formerly
known as The Bank of New York Trust Company, N.A.), and any successor thereto,
as trustee under the Indenture.
2.Registration Under the Securities Act.
(a)Shelf Registration.
To the extent not prohibited by any applicable law or applicable interpretation
of the staff of the SEC, the Company shall, for the benefit of the Holders,
promptly deliver to the Holders and the Trustee written notice thereof and, at
its cost, use all commercially reasonable efforts to have a Shelf Registration
Statement covering continuous resales of the Registrable Securities declared
effective under the Securities Act by the SEC not later than the date which is
270 days after the Issue Date. No Holder of Registrable Securities shall be
entitled to include any of its Registrable Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder (if other than
the Initial Holder) agrees in writing to be bound by all of the provisions of
this Agreement applicable to such Holder and furnishes to the Company in
writing, within 15 days after receipt of a request therefor, such information as
the Company may, after conferring with counsel with regard to information
relating to Holders that would be required by the SEC to be included in such
Shelf Registration Statement or Prospectus included therein, reasonably request
for inclusion in any Shelf Registration Statement or Prospectus included
therein. Each Holder as to which any Shelf Registration is being effected agrees
promptly to furnish to the Company all information with respect to such Holder
necessary to make the information previously furnished to the Company by such
Holder not materially misleading.
The Company agrees to use all commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective for two years from the Issue Date
(subject to extension pursuant to the last paragraph of Section 3 hereof) or for
such shorter period which will terminate when all of the securities




--------------------------------------------------------------------------------




covered by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement or cease to be Registrable Securities (the “Effectiveness
Period”). The Company shall be permitted to include securities other than the
Registrable Securities to be included in the Shelf Registration. The Company
will, in the event a Shelf Registration Statement is declared effective, provide
to each Holder a reasonable number of copies of the Prospectus which is a part
of the Shelf Registration Statement and notify each such Holder when the Shelf
Registration has become effective. The Company further agrees, if necessary, to
supplement or amend the Shelf Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder for shelf registrations, and the Company
agrees to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.
(b)Expenses.
The Company shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) hereof. Except as provided herein, each
Holder shall pay all expenses of its counsel, underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder's Registrable Securities pursuant to the Shelf Registration
Statement.
(c)Effective Shelf Registration Statement.
A Shelf Registration Statement pursuant to Section 2(a) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume. The Company will be deemed not
to have used all commercially reasonable efforts to cause the Shelf Registration
Statement, as the case may be, to become, or to remain, effective during the
requisite period if it voluntarily takes any action that would result in any
such Shelf Registration Statement not being declared effective or in the Holders
of Registrable Securities covered thereby not being able to exchange or offer
and sell such Registrable Securities during that period unless such action is
required by applicable law.
(d)Specific Enforcement.
Without limiting the remedies available to the Holders, the Company acknowledges
that any failure of the Company to comply with its obligations under Section
2(a) hereof may result in material irreparable injury to the Holders for which
there is no adequate remedy at law, that it would not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
any Holder may obtain such relief as may be required to specifically enforce the
obligations of the Company under Section 2(a) hereof.
3.Registration Procedures.
In connection with the obligations of the Company with respect to the Shelf
Registration Statement pursuant to Section 2(a) hereof, the Company shall:
(a)prepare and file with the SEC a Shelf Registration Statement as prescribed by
Section 2(a) hereof within the relevant time period specified and on the
appropriate form(s) under the Securities Act,




--------------------------------------------------------------------------------




which form(s) (i) shall be selected by the Company, (ii) shall be available for
the sale of the Registrable Securities by the selling Holders thereof and (iii)
shall comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use all commercially reasonable efforts to cause such Shelf
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof. The Company shall not file any Shelf Registration
Statement or Prospectus or any amendments or supplements thereto in respect of
which the Holders must be afforded an opportunity to review prior to the filing
of such document if the Majority Holders or their counsel shall reasonably
object;
(b)prepare and file with the SEC such amendments and post-effective amendments
to such Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement effective for the Effectiveness Period and cause each
Prospectus to be supplemented, if so determined by the Company or requested by
the SEC, by any required prospectus supplement and as so supplemented to be
filed pursuant to Rule 424 (or any similar provision then in force) under the
Securities Act, and comply with the provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder applicable to
it with respect to the disposition of all securities covered by the Shelf
Registration Statement during the Effectiveness Period, in accordance with the
intended method or methods of distribution by the selling Holders thereof
described in this Agreement;
(c) (i) notify each Holder of Registrable Securities included in the Shelf
Registration Statement, at least three Business Days prior to filing, that a
Shelf Registration Statement with respect to the Registrable Securities is being
filed and advise such Holder that the distribution of Registrable Securities
will be made in accordance with the method selected by the Majority Holders,
(ii) furnish to each Holder of Registrable Securities included in the Shelf
Registration Statement, without charge, as many copies of each Prospectus,
including each preliminary prospectus, and any amendment or supplement thereto
and such other documents as such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Securities
and (iii) consent to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of Registrable Securities included in the
Shelf Registration Statement in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto;
(d)register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions by the time the Shelf
Registration Statement is declared effective by the SEC as any Holder of
Registrable Securities covered by a Shelf Registration Statement shall
reasonably request in writing in advance of such date of effectiveness;
provided, however, that the Company shall not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d), (ii) file
any general consent to service of process in any jurisdiction where it would not
otherwise be subject to such service of process or (iii) file annual reports or
comply with any other requirements deemed in its reasonable judgment to be
unduly burdensome;
(e)promptly notify each Holder of Registrable Securities and their counsel, and
promptly confirm such notice in writing (i) when a Shelf Registration Statement
has become effective and when any post-effective amendments and supplements
thereto become effective, (ii) of any request by the SEC or any state securities
authority for amendments and supplements to a Shelf Registration Statement or
Prospectus or for additional information after the Shelf Registration Statement
has become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Shelf Registration
Statement or the qualification of the Registrable Securities, (iv) of the
happening of any event or the failure of any event to occur or the discovery of
any facts or otherwise, during the Effectiveness Period which makes any
statement made in such Shelf Registration Statement or the related Prospectus
untrue in any material respect or which causes such Shelf Registration Statement
or Prospectus to omit to state a




--------------------------------------------------------------------------------




material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (v) when the
Company reasonably determines that a post-effective amendment to the Shelf
Registration Statement would be appropriate;
(f)make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of a Shelf Registration Statement at the earliest possible
moment;
(g)furnish to each Holder of Registrable Securities included within the coverage
of such Shelf Registration Statement, without charge, at least one conformed
copy of each Shelf Registration Statement relating to such Shelf Registration
and any post effective amendment thereto (without documents incorporated therein
by reference or exhibits thereto, unless requested);
(h)cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates (if the Registrable
Securities are in certificated form) representing Registrable Securities to be
sold and not bearing any restrictive legends and in such denominations
(consistent with the provisions of the Indenture) and registered in such names
as the selling Holder may reasonably request at least two Business Days prior to
the closing of any sale of Registrable Securities pursuant to such Shelf
Registration Statement;
(i)upon the occurrence of any circumstance contemplated by Section 3(e)(ii),
3(e)(iv), 3(e)(v) or 3(e)(vi) hereof, prepare a supplement or post-effective
amendment to a Shelf Registration Statement or the related Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
notify each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Company has amended or supplemented the
Prospectus to correct such misstatement or omission;
(j)a reasonable time prior to the filing of any document which is to be
incorporated by reference into a Shelf Registration Statement or a Prospectus
after the initial filing of a Shelf Registration Statement, provide a reasonable
number of copies of such document to the Holders and make such of the
representatives of the Company as shall be reasonably requested by the Holders
of Registrable Securities available for reasonable discussion of such document;
(k)provide the Trustee with printed certificates for the Registrable Securities,
as the case may be, in a form eligible for deposit with the Depositary;
(l)cause the Indenture, if required by the TIA, to be qualified under the TIA in
connection with the registration of the Registrable Securities, and effect such
changes to such documents as may be required for them to be so qualified in
accordance with the terms of the TIA and execute, and use all commercially
reasonable efforts to cause the Trustee to execute, all documents as may be
required to effect such changes, and all other forms and documents required to
be filed with the SEC to enable such documents to be so qualified in a timely
manner;
(m)comply with all applicable rules and regulations of the SEC so long as any
provision of this Agreement shall be applicable and make generally available to
its security holders an earning statement satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 60 days after the end of any
12-month period (or 120 days after the end of any 12-month period if such period
is a fiscal year) commencing on the first day of the




--------------------------------------------------------------------------------




first fiscal quarter of the Company after the effective date of a Shelf
Registration Statement, which statement shall cover said 12-month periods;
(n)cooperate with each seller of Registrable Securities covered by any Shelf
Registration Statement, participating in the disposition of such Registrable
Securities covered by a Shelf Registration Statement contemplated hereby; and
(o)use all commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Securities covered by a Shelf
Registration Statement contemplated hereby.
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such seller as may be required by the staff of the SEC to be included
in a Shelf Registration Statement. The Company may exclude from such
registration the Registrable Securities of any seller who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The Company shall not have any obligation to register under the Securities Act
the Registrable Securities of a seller who so fails to furnish such information.
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e)(ii), 3(e)(iii),
3(e)(iv) or 3(e)(v) hereof, such Holder will forthwith discontinue disposition
of Registrable Securities pursuant to a Shelf Registration Statement until such
Holder's receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, if so directed by the Company, such Holder will deliver to the
Company (at the Company's expense) all copies in such Holder's possession, other
than permanent file copies then in such Holder's possession, of the Prospectus
covering such Registrable Securities, current at the time of receipt of such
notice. If the Company shall give any such notice to suspend the disposition of
Registrable Securities, pursuant to a Shelf Registration Statement, the Company
shall file and use all commercially reasonable efforts to have declared
effective (if an amendment) as soon as practicable an amendment or supplement to
the Shelf Registration Statement and shall extend the period during which such
Shelf Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days in the period from and including the date of the
giving of such notice to and including the date when the Company shall have made
available to the Holders (x) copies of the supplemented or amended Prospectus
necessary to resume such dispositions or (y) the Advice.
4.Indemnification.
(a)In connection with any Shelf Registration Statement, the Company shall
indemnify and hold harmless, each Holder and each Person, if any, who controls
any of such parties within the meaning of Section 15 of the Securities Act (each
an “Indemnified Party”) from and against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Securities Act or any other statute or common law and shall reimburse
each such Indemnified Party for any legal or other expenses reasonably incurred
by them (including, to the extent hereinafter provided, reasonable counsel fees)
as and when incurred by them in connection with investigating any such losses,
claims, damages or liabilities or in connection with defending any actions,
insofar as such losses, claims, damages, liabilities, expenses or actions arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus or Prospectus, or in a
Shelf Registration Statement, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the indemnity agreement contained
in this Section 4 as to any Indemnified Party shall not apply to any such
losses, claims, damages, liabilities, expenses or actions arising out of, or
based




--------------------------------------------------------------------------------




upon, any such untrue statement or alleged untrue statement, or any such
omission or alleged omission, if such statement or omission was made in reliance
upon and in conformity with information furnished in writing to the Company by
such Indemnified Party expressly for use in connection with the preparation of a
Shelf Registration Statement or the related Prospectus or any amendment or
supplement to either thereof. The indemnity agreement of the Company contained
in this Section 4 shall remain operative and in full force and effect regardless
of any termination of this Agreement or of any investigation made by or on
behalf of any Indemnified Party, and shall survive the registration of the
Registrable Securities.
(b)Each Holder shall indemnify, defend and hold harmless the Company and other
selling Holder, and their respective officers and directors, and each Person who
controls the Company or any other selling Holder within the meaning of Section
15 of the Securities Act, from and against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act or any other statute or common law and shall
reimburse each of them for any legal or other expenses reasonably incurred by
them (including, to the extent hereinafter provided, reasonable counsel fees) as
and when incurred by them in connection with investigating any such losses,
claims, damages or liabilities or in connection with defending any actions,
insofar as such losses, claims, damages, liabilities, expenses or actions arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in a Shelf Registration Statement or the related
Prospectus, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, if such
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such Holder,
expressly for use in connection with the preparation of a Shelf Registration
Statement or the related Prospectus or any amendment or supplement to either
thereof. The indemnity agreement of the respective Holders contained in this
Section 4 shall remain operative and in full force and effect regardless of any
termination of this Agreement or of any investigation made by or on behalf of
the Company or any other selling Holder, or their respective directors or
officers, or any such controlling person, and shall survive the registration of
the Registrable Securities; provided, however, that, no such Holder shall be
liable for any claims hereunder in excess of the amount of net proceeds received
by such Holder from the sale of Registrable Securities pursuant to a Shelf
Registration Statement.
(c)The Company and the Holders each shall, upon the receipt of notice of the
commencement of any action against it or any Person controlling it as aforesaid,
in respect of which indemnity may be sought on account of any indemnity
agreement contained herein, promptly give written notice of the commencement
thereof to the party or parties against whom indemnity shall be sought
hereunder, but the failure to notify such indemnifying party or parties of any
such action shall not relieve such indemnifying party or parties from any
liability hereunder. In case such notice of any such action shall be so given,
such indemnifying party shall be entitled to participate at its own expense in
the defense, or, if it so elects, to assume (in conjunction with any other
indemnifying parties) the defense of such action, in which event such defense
shall be conducted by counsel chosen by such indemnifying party or parties and
satisfactory to the indemnified party or parties who shall be defendant or
defendants in such action, and such defendant or defendants shall bear the fees
and expenses of any additional counsel retained by them; but if the indemnifying
party shall elect not to assume the defense of such action, such indemnifying
party will reimburse such indemnified party or parties for the reasonable fees
and expenses of any counsel retained by them; provided, however, if the
defendants in any such action (including impleaded parties) include both the
indemnified party and the indemnifying party and counsel for the indemnifying
party shall have reasonably concluded that there may be a conflict of interest
involved in the representation by a single counsel of both the indemnifying
party and the indemnified party, the indemnified party or parties shall have the
right to select separate counsel, satisfactory to the indemnifying party, whose
reasonable fees and expenses shall be paid by such indemnifying party, to
participate in the defense of such action on behalf of such indemnified party




--------------------------------------------------------------------------------




or parties (it being understood, however, that the indemnifying party shall not
be liable for the fees and expenses of more than one separate counsel (in
addition to local counsel) representing the indemnified parties who are parties
to such action). The Company and the Holders each agree that without the other
party's prior written consent, which consent shall not be unreasonably withheld,
it will not settle, compromise or consent to the entry of any judgment in any
claim in respect of which indemnification may be sought under the
indemnification provisions of this Agreement, unless such settlement, compromise
or consent (i) includes an unconditional release of such other party from all
liability arising out of such claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of
such other party.
(d)If the indemnification provided for in (a) or (b) above shall be
unenforceable under applicable law by an indemnified party, each indemnifying
party agrees to contribute to such indemnified party with respect to any and all
losses, claims, damages, liabilities and expenses for which each such
indemnification provided for in (a) or (b) above shall be unenforceable, in such
proportion as shall be appropriate to reflect the (i) relative fault of each
indemnifying party on the one hand and the indemnified party on the other in
connection with the statements or omissions which have resulted in such losses,
claims, damages, liabilities and expenses, the relative benefits received by
each indemnifying party on the one hand and the indemnified party on the other
hand from the offering of the Registrable Securities pursuant to this Agreement,
and any other relevant equitable considerations; provided, however, that no
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party not guilty of such fraudulent misrepresentation. Relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or the indemnified party and each such party's relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and each of the Holders agree
that it would not be just and equitable if contributions pursuant to this
paragraph (d) were to be determined by pro rata allocation (even if the Holders
were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above. Notwithstanding the provisions of this Section 4, no Holder
shall be required to contribute in excess of the amount equal to the excess of
(i) the net proceeds received by such Holder from the sale of Registrable
Securities by it, over (ii) the amount of any damages which such Holder has
otherwise been required to pay by reason of any such untrue or alleged untrue
statement or omission or alleged omission. The obligations of each Holder to
contribute pursuant to this Section 4 are several and not joint and shall not
exceed the same proportion of all contributions of Holders required hereunder as
such Holder's Registrable Securities sold pursuant to the Shelf Registration
Statement is of the total amount of Registrable Securities sold pursuant to the
Shelf Registration Statement.
5.Miscellaneous.
(a)Rule 144 and Rule 144A. To the extent the Company is subject to the reporting
requirements of Section 13 or 15 of the Exchange Act and any Registrable
Securities remain outstanding, the Company will file the reports required to be
filed by it under the Securities Act and Section 13(a) or 15(d) of the Exchange
Act and the rules and regulations adopted by the SEC thereunder. To the extent
the Company is not required to file such reports, it will, upon the request of
any Holder of Registrable Securities (a) make publicly available such
information as is necessary to permit sales of their securities pursuant to Rule
144 under the Securities Act, (b) deliver such information to prospective
purchasers as is necessary to permit sales of their securities pursuant to Rule
144A under the Securities Act and take such further action as any Holder of
Registrable Securities may reasonably request and (c) take such further action
that is reasonable in the circumstances, in each case, to the extent required
from time to time to enable such Holder




--------------------------------------------------------------------------------




to sell its Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such rule may be amended from time to time, (ii) Rule 144A
under the Securities Act, as such rule may be amended from time to time or (iii)
any similar rules or regulations hereafter adopted by the SEC. Upon the request
of any Holder of Registrable Securities, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements.
(b)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers of or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of the Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or departure;
provided no departure with respect to the provisions of Section 4 hereof shall
be effective as against any Holder of Registrable Securities without the consent
of such Holder. For purposes of determining the aggregate principal amount of
outstanding Registrable Securities in the immediately preceding sentence of this
Section 5(b), any reference to “Registrable Securities” shall be deemed to refer
to the aggregate principal amount of any outstanding Notes together with the
aggregate principal amount outstanding of any Notes that have been converted
into Common Stock.
(c)Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, any courier guaranteeing overnight delivery or in accordance
with the book-entry transfer facility's procedures (i) if to the Holder, at the
most current address given by such Holder to the Company by means of a notice
given in accordance with the provisions of this Section 5(c), which address
initially is, with respect to the Holder, the address set forth in the
Subscription Agreement and (ii) if to the Company, initially at the Company's
address set forth in the Subscription Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 5(c).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
(d)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each Initial Holder,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, however, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Subscription Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities, such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement and such Person shall be entitled to receive the benefits hereof.
(e)No Third Party Beneficiary. Except for the provisions of Section 4 relating
to indemnification, this Agreement shall be binding upon and inure solely to the
benefit of the parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person, any legal or equitable right, benefit or remedy of any nature




--------------------------------------------------------------------------------




whatsoever, under or by reason of this Agreement.
(f)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(g)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(h)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(i)Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.




[Signature page to Registration Rights Agreement]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
RADISYS CORPORATION:
By:
Name:
Title:
 
 
Accepted and delivered as of
the date first above written:
 
__________________________:  
By:
Name:
Title:


 
 
 
 
 
 
 









